pr se so jul department of the treasury internal_revenue_service washington d c g ac ae date ul few line lopg sore y ly s7l of -o tu contact person identification_number telephone number t eo b4 employer_identification_number legend s z o v o n u n u p dear sir or madam we have considered m's ruling_request dated date m has requested a ruling as to the effects of a merger of a taxable subsidiary o into m o's tax exempt parent m is a nonprofit corporation formed under the laws of the state of n ithas been tecognized by the service as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code it has also been classified as other than a private_foundation by the service o an n business corporation was formed in as a taxable subsidiary of m the service ina ruling letter dated date determined that the creation of the taxable subsidiary would not adversely affect the tax exempt status of m m owns of the outstanding_stock of o mis a scientific research and educational_organization formed and operated in the public interest to carry on research and to make the results of such research known to the public through the publication of papers and treatises written in its own right and through the commercialization of its technology through o and other taxable subsidiaries m is mainly concemed with scientific research relating to the development of certain technology o’s business_purpose was to pursue the commercialization of p technology so that m would be providing its patented p technology to the public o has in fact licensed p technology to various licensees o aiso manufactured ps for sale to licensees of p technology and to customers such as universities research organizations and research departments of business organizations o on date sold substantially_all of its intellectual_property and intangible assets including all rights to p technology to q a manufacturer at the time of sale to q o still had the right to receive certain royalties from the licensing of p technology the 0s transaction with q was structured such that o retained the right to receive a portion of the licensing royalties due to it from various licensees as those royalties are received after the closing you anticipated that the royalty payments will continue at least through calendar_year in order to support the needs of the licensees of the p technology o has under a license agreement from q continued to manufacture ps however after the merger the only ongoing activity of o will be the passive active activity of receiving royalty payments on a quarterly basis in a supplemental submission dated date you have informed us that the governing boards of m and o have decided that m will not continue the manufacture and sale of ps following the merger instead you expect that within the next few weeks o will sell the p manufacturing business including the manufacturing_facility and equipment to a new corporation which will be owned and controlled by employees of o and m the sale of those assets will be at fair_market_value it will be a taxable transaction with o recognizing gain on the sale m will hold a minority interest in the new corporation you further advise us that although there are a number of business reasons for selling the manufac- turing assets to a new corporate entity the principal objectives are to qualify the new corporation for certain research grants and to incentivize the key employees who work in the p manufacturing business the new corporation will be a taxable corporation and net_revenues from the p manufacturing business will continue to be taxable inasmuch as o has sold most of its rights in p technology and is no longer in a position to commercialize the technology you propose that o merge into its parent m under the terms of the business corporation and nonprofit statutes of the state of n you request the following two rulings the merger of o into m will not affect the tax exempt status of m the royalty payments to which o is entitled under the terms of the sale to q and which will after the merger be received by m will not be taxable_income or unrelated_business_taxable_income to m - either accelerated at the time of merger or as the royalty payments are received sec_501 c of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational scientific or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed legislative or political activities sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 c sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in 2b sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_1_513-1 of the income_tax regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved sec_512 of the code provides for the following modification to the term unrelated_business_taxable_income as defined in sec_512 there shall be excluded all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with that income the term royalties is not defined in either the internal_revenue_code or the regulations sec_1 b of the regulations provides that whether a particular item_of_income falls within any of the modifications provided in sec_51 b of the code shal be determined by all the facts and circumstances of each case revrul_81_178 1981_2_cb_135 holds that payments which an exempt labor_organization receives from various business enterprises involving the organization's efforts to license its member professional athletes’ names for_the_use_of the organization’s trademark trade_name service_mark or copyright whether or not payments are based on the use made of such property are classified as royalties for federal tax purposes the revenue_ruling states to be a royalty a payment must relate to the use of a valuable right payments for_the_use_of trademarks trade names service marks or copyrights whether or not payment is based on the use made of such property are ordinarily classified as royalties for federal tax purposes the ruling also noted that aithough excluded from unrelated_business_income taxas a royalty the income from the licensing activity was income from unrelated_trade_or_business because the licensing agreements did not directly promote the group’s exempt purposes oze7 in situation of revrul_81_178 the license agreement required the organization through its member athletes to endorse products or services in personal appearances and interviews the ruling held that the royalty exception does not apply because of the element of personal services this is consistent with the service's position that provision of services by the exempt_organization will preclude royalty treatment of the resulting income after the merger of o into m the only activity of o which will continue will be the passive receipt of royalty income therefore m’s exempt status under sec_501 of the code will not be affected by this merger the income which m will receive directly as a result of the merger would still be excluded from unrelated_business_taxable_income because of the exception for royalty income under sec_512 the evidence in the administrative file establishes that the income derived from the licensing of the p technology is royalty income based on the foregoing we rule as follows the merger of o into m will not adversely affect the tax exempt status of m under sec_501 of the code the royaity payments to which o is entitled under the terms of the sale to q and which will after the merger be received by m will not be taxable_income or unrelated_business_taxable_income to m - either accelerated at the time of the merger or as the royalty payments are received this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the ohio tax exempt and goverment entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m’s authorized representative we are also sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about m's tax status a copy should be kept in its permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter a this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely becttel v scck gerald v sack manager exempt_organizations technical group
